Name: DECISION NO 846/2004/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL OF 29 APRIL 2004 AMENDING COUNCIL DECISION 2000/82 I/EC ON THE IMPLEMENTATION OF A PROGRAMME TO ENCOURAGE THE DEVELOPMENT, DISTRIBUTION AND PROMOTION OF EUROPEAN AUDIOVISUAL WORKS (MEDIA PLUS - DEVELOPMENT, DISTRIBUTION AND PROMOTION) (2001-2005)
 Type: Decision
 Subject Matter: communications;  culture and religion;  cooperation policy;  European construction
 Date Published: 2004-04-30

 Important legal notice|32004D0846DECISION NO 846/2004/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL OF 29 APRIL 2004 AMENDING COUNCIL DECISION 2000/82 I/EC ON THE IMPLEMENTATION OF A PROGRAMME TO ENCOURAGE THE DEVELOPMENT, DISTRIBUTION AND PROMOTION OF EUROPEAN AUDIOVISUAL WORKS (MEDIA PLUS - DEVELOPMENT, DISTRIBUTION AND PROMOTION) (2001-2005) Official Journal L 157 , 30/04/2004 P. 0004 - 0006Political and Security Committee Decision Proxima/2/2004of 30 November 2004concerning the appointment of the Head of Mission of the EU Police Mission in the former Yugoslav Republic of Macedonia, EUPOL Proxima(2004/846/EC)THE POLITICAL AND SECURITY COMMITTEE,Having regard to the Treaty on European Union and in particular Article 25(3) thereof,Having regard to Council Joint Action 2004/789/CFSP of 22 November 2004 on the extension of the European Union Police Mission in the former Yugoslav Republic of Macedonia (EUPOL Proxima), and in particular Article 8(1) thereof,Whereas:(1) Article 8(1) of Joint Action 2004/789/CFSP provides that the Council authorises the Political and Security Committee to take the relevant decisions in accordance with Article 25 of the TEU, including the powers to appoint, upon a proposal by the Secretary General/High Representative, a Head of Mission.(2) The Secretary General/High Representative has proposed the appointment of Mr JÃ ¼rgen SCHOLZ,HAS DECIDED AS FOLLOWS:Article 1Mr JÃ ¼rgen SCHOLZ is hereby appointed Head of Mission of the European Union Police Mission in the former Yugoslav Republic of Macedonia (EUPOL Proxima) from 15 December 2004.Article 2This Decision shall take effect on the day of its adoption.It shall apply until 14 December 2005.Done at Brussels, 30 November 2004.For the Political and Security CommitteeThe PresidentA. Hamer--------------------------------------------------